      Case 3:20-cv-00333-KJD-CLB Document 16 Filed 09/03/20 Page 1 of 1




 1 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   CHRISTOPHER W. MIXSON, ESQ.
 2 Nevada Bar No. 10685
   Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
 3 5594-B Longley Lane
   Reno, Nevada 89511
 4 775-853-6787
   cmixson@wrslawyers.com
 5
   Attorneys for Plaintiff Center for Biological
 6 Diversity
 7
                                   UNITED STATES DISTRICT COURT
 8
                                            DISTRICT OF NEVADA
 9
10
     CENTER FOR BIOLOGICAL DIVERSITY,                        Case No. 3:20-cv-00333-KJD-CLB
11
                    Plaintiff,                               ORDER GRANTING MOTION TO
12                                                           WITHDRAW ATTORNEY AS COUNSEL
            vs.                                              OF RECORD
13
     DAVID BERHNHARDT, et al.;
14
                    Defendant.
15
16          Before this Court is Center for Biological Diversity’s (“CBD”) Motion to Withdraw

17 Attorney Jennifer L. Loda as Counsel of Record for Plaintiff. Having reviewed the Motion and
18 accompanying Declaration of Christopher W. Mixson, Esq., the Court hereby GRANTS
19 Plaintiff’s Motion to Withdraw Attorney Jennifer L. Loda as Counsel of Record.
20          Attorney Jennifer L. Loda is hereby WITHDRAWN and TERMINATED as

21 counsel of record for Plaintiff Center for Biological Diversity in this matter.
22
23          IT IS SO ORDERED.

24
            DATED: September 3, 2020
25
26
                                              UNITED STATES MAGISTRATE JUDGE
27
28

              Order Granting Motion to Withdraw Attorney Jennifer L. Loda as Counsel of Record for Plaintiff
